Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 08/15/2022 communications in the application of Jimenez et al. for the "TETHERING POLICY FOR CELLULAR NETWORKS" filed 11/19/2020.  This application is a national stage entry of PCT/ EP2018/074345, International Filing Date: 09/10/2018 and claims foreign priority to 18382409.3, filed 06/11/2018 in EPO.  The amendment and response have been entered and made of record.  Claims 39, 46, 55 have been amended.  Claims 39-48, 55-56 are pending in the present application. 
2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Yamamoto (US#202/0176176) in view of Jin et al. (US#10,070,374) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant's arguments with respect to the rejected claim 39 (Page 9, last paragraphs) that the cited references fail to teach or suggest “amending lifetime indicator” utilizing tethering poilicies in cellular networks as described in the specification.  However, It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, mobile devices having tethering capabilities are common in today's device landscape.  Applicant’s attention is directed to Fig. 1 of Yamamoto (US#202/0176176) for the teaching of traffic optimization apparatus 30 including a tethering detection part 31, a policy selection part 32, and a traffic optimization part 33, in which DPI (Deep Packet Inspection) is utilized, and there is a variation in the TTL, the traffic can be estimated to the tethering traffic.  This allows identification of the tethering traffic for each communication terminal 2a (see also Figs. 7-8; para [0031]-[0032] & [0059]-[0069]: monitoring a time to life TTL parameter which is set to a certain value for tethering traffic utilizing the tethering detection part 31).
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.      
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.      Claims 39-41, 45-48, 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto (US#202/0176176) in view of Jin et al. (US#10,070,374).
Regarding claims 39, 55, the references disclose a novel system and apparatus for controlling a policy of the user and enforcement tethering policy in cellular network, according to the essential features of the claims.  Yamamoto (US#2021/0176176) discloses a method for operating a gateway configured to control data packets of a data packet session exchanged in a cellular network with a first user entity which is identified by the cellular network through subscription data by which the first user entity is linked to a subscriber; wherein a second entity is connected to the first user entity via a tethering mechanism, in which the second entity uses transmission capabilities of the first user entity to exchange data packets through the cellular network; each data packet comprising a lifetime indicator indicating a remaining lifetime of the corresponding data packet (see Fig. 1, para [0013]-[0016] - With the development of tethering technologies, an authentication scheme, and an access range of a communication network according to the authentication, with respect to the electronic device which receives the tethering), the method comprising: detecting a downlink data packet session transmitted to the first user entity (Fig. 1; para [0030]-[0031]: The tethering detection part 31 identifies a tethering traffic from each of the one or more other devices via the communication terminal 2a); and amending the lifetime indicator in at least some of the data packets of the detected downlink data packet session such that the data packets for which the lifetime indicator has been amended have reached the end of the lifetime and cannot be transmitted further when arriving at the first user entity (Figs. 1-3; para [0011]-[0013] & [0031]-[0032]: a traffic optimization part 33 utilizing TTL value variation in an IP packet header which the traffic can be estimated to the tethering traffic).
However, Yamamoto does not disclose expressly the lifetime indicator has been amended have reached the end of the lifetime and cannot transmitted further.  In the same field of endeavor, Jin et al. (US#10,070,374) teaches in Figs. 1-2 the flow charts illustrated method for identifying a network tethering behavior, in which modifying a time to live TTL value in the IP packet; and forwarding the IP packet including the modified TTL value to a gateway general packet radio service support node GGSN, so that the GGSN identifies a network tethering behavior of the to-be-networked device according to the modified TTL value (Col. 4, line 58 to Col. 5, line 9 & Col. 6, line 20 to Col. 7, line 44: modify a TTL value in the IP packet,, and forward the IP packet including the modified TTL value to the GGSN, so that the GGSN identifies a network tethering behavior of the to-be-networked device according to the modified TTL value).
Regarding claim 40, the reference further teaches wherein the lifetime indicator of all data packets of the detected downlink data packet session are amended (Jin et al.: Col. 6, line 20 to Col. 7, line 44).
Regarding claim 41, the reference further teach wherein determining a transmission protocol used for transmitting the data packets of the data packet session; wherein the lifetime indicator is only amended when the determined transmission protocol corresponds to one of a predefined set of transmission protocols (Jin et al.: Col. 4, line 58 to Col. 5, line 9).
Regarding claim 45, the reference further teach wherein receiving a request message from a session control entity of the cellular network requesting to establish the data packet session; the request message comprising an instruction to amend the lifetime indicator of at least some of the data packets of the data packet session to be established (Jin et al.: Col. 4, line 58 to Col. 5, line 9 & Col. 6, line 20 to Col. 7, line 44).
Regarding claim 46, the reference further teaches wherein informing a session control entity configured to control the data packet sessions of the first user entity about the gateway's capability to amend the lifetime indicator in the data packets (Jin et al.: Col. 4, line 58 to Col. 5, line 9 & Col. 6, line 20 to Col. 7, line 44).
Regarding claim 47, the reference further teaches wherein the data packets are IP data packets and the lifetime indicator is a time to life (TTL) parameter (Jin et al.: Col. 6, line 20 to Col. 7, line 44).
Regarding claim 48, the reference further teaches wherein determining a data volume of the data packets exchanged via the first user entity for the subscriber; wherein the data packets for which the use of the tethering mechanism was detected are not taken into account when the data volume for the subscriber is determined (Yamamoto: Fig. 1; para [0030]-[0031]).
One skilled in the art would have recognized the need for effectively and efficiently controlling a policy of the user and enforcement tethering policy in cellular network, and would have applied Jin’s mobile terminal and a system for identifying a network tethering behavior into Yamamoto’s performing optimization and managing tethered data traffic flows through a network.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Jin’s method, node, mobile terminal, and system for identifying network tethering behavior into Yamamoto’s traffic optimization apparatus, communication system, traffic optimization method and program with the motivation being to provide a method and system for providing tethering policy for cellular networks.
Allowable Subject Matter
10.	Claims 42, 56 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 43-44 depend on the objected claim 42 above.
11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein comprising detecting whether the second entity uses the tethering mechanism to transmit data packets through the cellular network by: detecting an uplink connection request from the first mobile entity to the cellular network; detecting a downlink acknowledgement message in response to the uplink connection request transmitted to the first user entity; and determining whether a further uplink acknowledgement message in response to the detected downlink acknowledgement message is received; wherein the use of the tethering mechanism by the second entity is detected when the further uplink acknowledgement message is not received within a defined time period after the detected downlink acknowledgement message, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
12.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) 07find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

13.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Sept. 09, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477